Citation Nr: 1144222	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  10-17 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear hearing loss.   


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & D.M.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel
INTRODUCTION

The Veteran served on active duty from December 1953 to March 1955, and had subsequent Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claim of entitlement to service connection for hearing loss of the right ear and granted service connection for left ear hearing loss with a non compensable evaluation.

The Veteran was afforded a videoconference hearing before the undersigned in October 2011 and a copy of the transcript is of record.  The Veteran submitted additional evidence to the Board and a written waiver, waiving a review of this evidence by the RO.  Therefore, the Board has the jurisdiction to consider the new evidence pursuant to 38 C.F.R. § 20.1304(c). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim of service connection for right ear hearing loss, the evidence as it currently stands is inadequate.  The Veteran was afforded a VA examination in August 2009 and the examiner determined that the Veteran's right ear was not entitled to service connection as his examinations in service showed normal hearing.  

The Board notes that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss that may be present.

The evidence of record shows that the Veteran was a pilot in service and is service-connected for tinnitus and hearing loss of his left ear.  The Veteran has testified that he was not provided with hearing protection and the Board concedes in-service noise exposure.  The Board notes that the Veteran's reserve treatment records dated in March 1982 note bilateral hearing loss.  The Veteran also submitted evidence obtained from the internet discussing the correlation between aviation and hearing loss.  This material should be scrutinized by the examiner in addition to taking into account all the evidence in the Veteran's case file.  

In light of the above remand of service connection for right ear hearing loss, the Veteran's claim for an initial compensable rating for his possible service-connected bilateral hearing loss must be remanded to the RO for a review of the condition, as a whole.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should refer the Veteran's claims folder to the August 2009 VA examiner or, if he is unavailable, to another suitably qualified VA examiner, for a clarifying opinion as to the nature and etiology of any right ear hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, reserve records, post-service medical records, internet evidence and assertions.  

The examiner should note that the absence of in-service evidence of a hearing loss during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, and the VA has conceded his exposure to loud noises in service.  

The examiner should then state an opinion as to whether it is at least as likely as not that the Veteran currently has right ear hearing loss that is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss, and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that the Veteran's current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the actual claims file, must be made available to the examiner for review.

2.  If the Veteran is granted service connection for his right ear hearing loss, he should undergo another VA evaluation of his now service-connected bilateral hearing loss to determine the nature and extent of the bilateral hearing loss. 

3.  If granted, the RO should re-adjudicate the Veteran's claim for an initial increased rating for his bilateral hearing loss, based on the medical evidence.  If not all the desired benefits are granted, a supplemental statement of the case should be furnished to the Veteran and his representative and the issue of entitlement to an initial compensable rating for left ear hearing loss should be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



